Exhibit 10.1



[logo.jpg]






July 16, 2019


Tom Deitrich
11900 Sea Eagle Cove
Austin, TX 78738


Dear Tom,
 


On behalf of Itron, Inc. ("Company), we are pleased to promote you to the
position of President and Chief Executive Officer of the Company, reporting to
the Company's Board of Directors (the "Board"), with the authority and duties
set forth in the Company's By-laws. This position will be based out of Austin,
Texas. For purposes of this letter agreement ("Agreement"), the effective date
of your promotion and beginning of your new role shall be August 6, 2019
("Promotion Date").


Following are the specifics of your offer:


Base Salary


You will be paid a base salary that annualizes to $800,000 less applicable taxes
and withholdings, paid in accordance with the Company's normal payroll practices
and subject to annual review.


Executive Management Incentive Plan


You will continue to be eligible to participate in the Executive Management
Incentive Plan ("EMIP"), and we will increase your incentive target to 125% of
your annual gross salary. Any bonus payment will be subject to applicable taxes
and withholdings. Your 2019 participation will be prorated based on the
Promotion Date through the end of the fiscal year. Consistent with the terms of
the plan, your existing 100% bonus target will apply to the period from January
through July 2019. To qualify for the bonus, you must remain continuously
employed with the Company through the scheduled payment date, subject to the
provisions of the EMIP. The Company reserves the right to review, change, amend,
or cancel incentive plans at any time.


Long-Term Incentives


You will receive an equity award under the Company's Long-Term Incentive Plan.
For 2019, we will provide you a grant valued at $3,500,000 with $1,500,000 of
the value in Time-Based RSU's and $2,000,000 in stock options. This grant will
be made at the next regular board meeting following your Promotion Date. You
also may be eligible to receive future annual grants at a target value of
$3,000,000, which will be contingent upon your performance.



--------------------------------------------------------------------------------

 
Tom Deitrich
July 16, 2019
Page | 2
 
Benefits


If you have questions about continuation of any executive benefits, please
contact me and we can discuss.
 
Other Agreements


You previously signed the following agreements, each dated October 10, 2015:
 
•
Amended and Restated Change in Control Severance Agreement; and

•
Itron, Inc. Indemnification Agreement.



These agreements will continue to be effective on and after your Promotion Date,
and you and the Company will continue to be bound by their terms and conditions.
If you wish to receive copies of the executed agreements, please let me know. We
will be glad to provide those to you.


Additionally, you will be provided with, and required to sign, an updated
Employee Invention and Non-Disclosure Agreement ("NDA"), including customary
non-solicit and non-compete provisions. Your promotion offer is contingent on
executing the updated NDA.


Insider Trading


Consistent with current restrictions, you will be prohibited from trading Itron
securities from time to time in accordance with the Company's Insider Trading
Policy and related blackout procedures. A copy of the policy will be provided to
you on your Promotion Date, and you will be required to sign a certificate to
indicate you have read and understood the policy.


Mutual Agreement to Arbitrate


You and the Company understand and agree that any existing or future dispute or
claim arising out of or related to your employment, or the termination of your
employment, will be resolved by final and binding arbitration and that no other
forum for dispute resolution will be available to either party, except those
claims excluded by law. The decision of the arbitrator shall be final and
binding on both you and the Company and it shall be enforceable by any court
having proper jurisdiction. This Agreement is made in the State of Texas and is
governed by Texas law without regard to choice-of-law rules.


Your employment with the Company will be "at will", meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason that is not prohibited by law. To accept this offer, please sign this
letter in the space provided below and return it to Michel Cadieux at
michel.cadieux@itron.com.




This Agreement constitutes the entire agreement between you and the Company with
respect to your employment and supersedes any and all prior or contemporaneous
oral or written representations, understandings, agreements or communications.



--------------------------------------------------------------------------------



Tom Deitrich

July 16, 2019
Page | 3


On behalf of the entire Itron team, heartiest congratulations in your new role. 
We look forward to your continued success and partnership at the Company.


Warm regards,


/s/ MICHEL CADIEUX

Michel Cadieux
Senior Vice President Human Resources




c: Personal File



/s/ TOM DEITRICH
July 16, 2019 Tom Deitrich
Date



